Exhibit 10.4
AMENDED AND RESTATED
INDEMNIFICATION AGREEMENT
     This INDEMNIFICATION AGREEMENT is made and executed as of this 1st day of
December, 2010, by and among Allied World Assurance Company Holdings, AG, a
company incorporated under the laws of Switzerland (the “Company”), Allied World
Assurance Company, Ltd, a company incorporated under the laws of Bermuda
(“AWAC”), and                     , an individual resident of
                     (the “Indemnitee”).
     WHEREAS, the Company is aware that, in order to induce highly competent
persons to serve the Company as directors or officers or in other capacities,
the Company must provide such persons with adequate protection through insurance
and indemnification against inordinate risks of claims and actions against them
arising out of their service to and activities on behalf of the Company;
     WHEREAS, the Company recognizes that the increasing difficulty in obtaining
directors’ and officers’ liability insurance, the increases in the cost of such
insurance and the general reductions in the coverage of such insurance have
increased the difficulty of attracting and retaining such persons;
     WHEREAS, the Board of Directors of the Company has determined that it is
essential to the best interests of the Company shareholders that the Company act
to assure such persons that there will be increased certainty of such protection
in the future;
     WHEREAS, it is reasonable, prudent and necessary for the Company
contractually to obligate itself to indemnify such persons to the fullest extent
permitted by applicable law so that they will continue to serve the Company free
from undue concern that they will not be so indemnified;
     WHEREAS, the Indemnitee is willing to serve, continue to serve, and take on
additional service for or on behalf of the Company or any of its direct or
indirect subsidiaries on the condition that he/she be so indemnified;
     WHEREAS, in recognition of the value and benefit that AWAC derives from
being a subsidiary of the Company and from the services performed by the Board
of Directors and officers of the Company, subject to the terms and conditions of
this Agreement, AWAC will guaranty the obligations of the Company to provide
indemnification to and pay and/or advance the Expenses (as herein after defined)
of the Indemnitee to the extent the Company is unable to do so;
     WHEREAS, Allied World Assurance Company Holdings, Ltd, a Bermuda company
and an affiliate of the Company (“Allied World Bermuda”), and Indemnitee
previously entered into an indemnification agreement as of [          ] (the
“Former Indemnification Agreement”); and

 



--------------------------------------------------------------------------------



 



     WHEREAS, Indemnitee and the Company now desire to enter into a new
agreement embodying the amended and restated terms of indemnification as set
forth herein (this “Agreement”), and the Indemnitee, the Company and Allied
World Bermuda hereby agree that this Agreement shall upon its execution and
delivery supersede the Former Indemnification Agreement and cause the Former
Indemnification Agreement to be of no further force or effect, and that
Indemnitee’s rights to indemnification shall be governed solely by and subject
solely to this Agreement;
     NOW, THEREFORE, the parties hereto do hereby agree as follows:
     1. Service by the Indemnitee. The Indemnitee agrees to serve and/or
continue to serve as [a member of the Board] [an officer] of the Company
faithfully and will discharge his/her duties and responsibilities to the best of
his/her ability so long as the Indemnitee is duly elected or qualified in
accordance with the provisions of the Articles of Association, as the same may
be amended from time to time (the “Articles”), the Organizational Regulations,
as the same may be amended from time to time, and the Swiss Code of Obligations
(the “Swiss Code”), or until his/her earlier death, resignation or removal. The
Indemnitee may at any time and for any reason resign from such position (subject
to any other contractual obligation or other obligation imposed by operation by
law), in which event the Company shall have no obligation under this Agreement
to continue the Indemnitee in any such position. Nothing in this Agreement shall
confer upon the Indemnitee the right to continue in the employ of the Company or
as a director of the Company or affect the right of the Company to terminate the
Indemnitee’s employment at any time in the sole discretion of the Company, with
or without cause, subject to any contract rights of the Indemnitee created or
existing otherwise than under this Agreement.
     2. Indemnification. The Company shall indemnify the Indemnitee against all
Expenses, judgments, fines and amounts paid in settlement actually and
reasonably incurred by the Indemnitee as provided in this Agreement to the
fullest extent permitted by the Articles and the Swiss Code or other applicable
law in effect from time to time if he/she acted in good faith and reasonably
believed he/she was acting in the best interest of the Company. Without
diminishing the scope of the indemnification provided by this Section 2, the
rights of indemnification of the Indemnitee provided hereunder shall include,
but shall not be limited to, those rights hereinafter set forth, except that no
indemnification shall be paid to the Indemnitee:
     (a) on account of any action, suit, investigation or proceeding in which
judgment is rendered against the Indemnitee for disgorgement of profits made
from the purchase or sale by the Indemnitee of securities of the Company
pursuant to the provisions of Section 16(b) of the Securities Exchange Act of
1934, as amended (the “Act”), or similar provisions of applicable law;
     (b) with respect to any claim, issue or matter as to which the Indemnitee
shall have been adjudged in a final non-appealable judgment or decree of a
court, arbitral tribunal or governmental or administrative authority of
competent jurisdiction to have committed an intentional or grossly negligent
breach of his/her duties [as a member of the Board] [as an executive officer]
under applicable law;

-2-



--------------------------------------------------------------------------------



 



     (c) in any circumstance where such indemnification is prohibited by
applicable law;
     (d) with respect to liability for which payment is actually made to the
Indemnitee under a valid and collectible insurance policy or under a valid and
enforceable indemnity clause, Articles or agreement (other than this Agreement),
except in respect of any liability in excess of payment under such insurance,
clause, Articles or agreement;
     (e) if a final decision by a court having jurisdiction in the matter shall
determine that such indemnification is not lawful (and, in this respect, both
the Company and the Indemnitee have been advised that it is the position of the
Securities and Exchange Commission that indemnification for liabilities arising
under the federal securities laws is against public policy and is, therefore,
unenforceable, and that claims for indemnification should be submitted to the
appropriate court for adjudication); or
     (f) in connection with any action, suit, investigation or proceeding by the
Indemnitee against the Company or any of its direct or indirect subsidiaries or
the directors, officers, employees or other Indemnitees of the Company or any of
its direct or indirect subsidiaries, (i) unless such indemnification is
expressly required to be made by law, (ii) unless the proceeding was authorized
by the Board of Directors of the Company, (iii) unless such indemnification is
provided by the Company, in its sole discretion, pursuant to the powers vested
in the Company under applicable law, or (iv) except as provided in Sections 10
and 12 hereof.
     3. Actions or Proceedings Other Than an Action by or in the Right of the
Company. The Indemnitee shall be entitled to the indemnification rights provided
in this Section 3 if the Indemnitee was or is a party or witness or is
threatened to be a party or witness to any threatened, pending or completed
action, suit, investigation or proceeding, whether civil, criminal,
administrative or investigative in nature, other than an action by or in the
right of the Company, by reason of the fact that the Indemnitee is or was a
director, officer, employee, agent or fiduciary of the Company, or any of its
direct or indirect subsidiaries, or is or was serving at the request of the
Company, or any of its direct or indirect subsidiaries, as a director, officer,
employee, agent or fiduciary of any other entity, including, but not limited to,
another corporation, partnership, limited liability company, employee benefit
plan, joint venture, trust or other enterprise, or by reason of any act or
omission by him/her in such capacity. Pursuant to this Section 3, the Indemnitee
shall be indemnified against all Expenses, judgments, penalties (including
excise and similar taxes), fines and amounts paid in settlement which were
actually and reasonably incurred by the Indemnitee in connection with such
action, suit, investigation or proceeding (including, but not limited to, the
investigation, defense or appeal thereof); provided, however, that this
indemnity shall only apply to the extent permitted by Section 2 and further
provided that with respect to any criminal or penal proceeding or investigation,
only to the extent the Indemnitee had no reasonable cause to believe his/her
conduct was unlawful.

-3-



--------------------------------------------------------------------------------



 



     4. Actions by or in the Right of the Company. The Indemnitee shall be
entitled to the indemnification rights provided in this Section 4 if the
Indemnitee was or is a party or witness or is threatened to be made a party or
witness to any threatened, pending or completed action, suit, investigation or
proceeding brought by or in the right of the Company to procure a judgment in
its favor by reason of the fact that the Indemnitee is or was a director,
officer, employee, agent or fiduciary of the Company, or any of its direct or
indirect subsidiaries, or is or was serving at the request of the Company, or
any of its direct or indirect subsidiaries, as a director, officer, employee,
agent or fiduciary of another entity, including, but not limited to, another
corporation, partnership, limited liability company, employee benefit plan,
joint venture, trust or other enterprise, or by reason of any act or omission by
him/her in any such capacity. Pursuant to this Section 4, the Indemnitee shall
be indemnified against all Expenses actually and reasonably incurred by him/her
in connection with the defense or settlement of such action, suit, investigation
or proceeding (including, but not limited to the investigation, defense or
appeal thereof); provided, however, that this indemnity shall only apply to the
extent permitted by Section 2 and further provided that with respect to any
criminal or penal proceeding or investigation, only to the extent the Indemnitee
had no reasonable cause to believe his/her conduct was unlawful.
     5. Indemnification for Expenses of Successful Party. Notwithstanding the
other provisions of this Agreement, to the extent that the Indemnitee has served
on behalf of the Company, or any of its direct or indirect subsidiaries, as a
witness or other participant in any class action or proceeding, or has been
successful, on the merits or otherwise, in defense of any action, suit,
investigation or proceeding referred to in Section 3 and 4 hereof, or in defense
of any claim, issue or matter therein, including, but not limited to, the
dismissal of any action without prejudice, the Indemnitee shall be indemnified
against all Expenses actually and reasonably incurred by the Indemnitee in
connection therewith; provided, however, that this indemnity shall only apply to
the extent permitted by Section 2.
     6. Partial Indemnification. If the Indemnitee is entitled under any
provision of this Agreement to indemnification by the Company for some or a
portion of the Expenses, judgments, penalties, fines and amounts paid in
settlement actually and reasonably incurred by the Indemnitee in connection with
the investigation, defense, appeal or settlement of such suit, action,
investigation or proceeding described in Section 3 or 4 hereof, but is not
entitled to indemnification for the total amount thereof, the Company shall
nevertheless indemnify the Indemnitee for the portion of such Expenses,
judgments, penalties, fines and amounts paid in settlement actually and
reasonably incurred by the Indemnitee to which the Indemnitee is entitled.
     7. Procedure for Determination of Entitlement to Indemnification.
     (a) To obtain indemnification under this Agreement, the Indemnitee shall
submit to the Company a written request, including documentation and information
which is reasonably available to the Indemnitee and is reasonably necessary to
determine whether and to what extent the Indemnitee is entitled to
indemnification. The Secretary of the Company shall, promptly upon receipt of a
request for indemnification, advise the Board of Directors in writing that the
Indemnitee has requested indemnification. Any Expenses incurred by the
Indemnitee in

-4-



--------------------------------------------------------------------------------



 



connection with the Indemnitee’s request for indemnification hereunder shall be
borne by the Company.
     (b) Upon written request by the Indemnitee for indemnification pursuant to
Section 3 or 4 hereof, the entitlement of the Indemnitee to indemnification
pursuant to the terms of this Agreement shall be determined by the following
person or persons, who shall be empowered to make such determination: (i) if a
Change in Control (as hereinafter defined) shall have occurred, by Independent
Counsel (as hereinafter defined) (unless (x) the Company receives advice from
legal counsel that the Board of Directors is required by applicable law to make
the determination, in which case the determination shall be made by the Board of
Directors in the manner provided for in clause (ii) of this Section 7(b) or
(y) the Indemnitee shall request in writing that such determination be made by
the Board of Directors in the manner provided for in clause (ii) of this
Section 7(b)) in a written opinion to the Board of Directors, a copy of which
shall be delivered to the Indemnitee; or (ii) if a Change in Control shall not
have occurred, (A)(1) by the Board of Directors of the Company, by a majority
vote of Disinterested Directors (as hereinafter defined) even though less than a
quorum or (B) if there are no such Disinterested Directors, by Independent
Counsel in a written opinion to the Board of Directors, a copy of which shall be
delivered to the Indemnitee. Such Independent Counsel shall be selected by the
Board of Directors and approved by the Indemnitee. If there are no Disinterested
Directors and the Board of Directors and the Indemnitee fail to agree on a
mutually acceptable Independent Counsel, either the Board of Directors or the
Indemnitee may request the International Chamber of Commerce (“ICC”) to appoint
an Independent Counsel in accordance with the provisions regarding the
appointment of experts contained in the ICC’s Rules for Expertise. If the person
making such determination shall determine that the Indemnitee is entitled to
indemnification as to part (but not all) of the application for indemnification,
such person shall reasonably prorate such part of indemnification among such
claims, issues or matters. If it is so determined that the Indemnitee is
entitled to indemnification, payment to the Indemnitee shall be made within ten
days after such determination.
     8. Presumptions and Effect of Certain Proceedings.
     (a) In making a determination with respect to entitlement to
indemnification, the Indemnitee shall be presumed to be entitled to
indemnification hereunder and the Company shall have the burden of proof in the
making of any determination contrary to such presumption.
     (b) The termination of any action, suit, investigation or proceeding
described in Section 3 or 4 hereof by judgment, order, settlement or conviction,
or upon a plea of nolo contendere or its equivalent, shall not, of itself:
(a) create a presumption that the Indemnitee did not act in good faith and in a
manner he/she reasonably believed to be in the best interest of the Company; or
(b) otherwise adversely affect the rights of the Indemnitee to indemnification,
except as may be provided herein.
     9. Advancement of Expenses.
     (a) Subject to Section 9(b), all reasonable Expenses actually incurred by
the Indemnitee in connection with any threatened or pending action, suit,
investigation or proceeding by reason of the fact that the Indemnitee is or was
a director, officer, employee, agent or fiduciary of the

-5-



--------------------------------------------------------------------------------



 



Company shall be paid by the Company in advance of the final disposition of such
action, suit, investigation or proceeding, if so requested by the Indemnitee,
within 20 days (unless extended by the Board of Directors of the Company) after
the receipt by the Company of a statement or statements from the Indemnitee
requesting such advance or advances and a copy of any order, invoice, bill or
other evidence of such Expenses reasonably acceptable to the Company. The
Indemnitee may submit such statements and evidence from time to time. The
Indemnitee’s entitlement to such Expenses shall include those incurred in
connection with any proceeding by the Indemnitee seeking an adjudication or
award in arbitration pursuant to this Agreement. Such statements and evidence
shall reasonably evidence the Expenses incurred by the Indemnitee in connection
therewith and shall include or be accompanied by a written affirmation by the
Indemnitee of the Indemnitee’s good faith belief that the Indemnitee has met the
standard of conduct necessary for indemnification under this Agreement and an
undertaking by or on behalf of the Indemnitee to repay such amount if it is
ultimately determined that the Indemnitee is not entitled to be indemnified
against such Expenses. Each written undertaking to pay amounts advanced must be
an unlimited general obligation but need not be secured, and shall be accepted
without reference to financial ability to make repayment.
     (b) The Company’s obligation to advance Expenses pursuant to this Section 9
shall be subject to the condition that if (A) the Board of Directors of the
Company, by a majority vote of Disinterested Directors even though less than a
quorum or (B) if there are no such Disinterested Directors, by Independent
Counsel (selected in the same manner as in Section 7(b)) in a written opinion to
the Board of Directors, has determined that the Indemnitee would not be
permitted to the advancement of Expenses (or indemnification in respect thereof)
under applicable law or under the terms and conditions of this Agreement,
including, without limitation, the principles set out in Section 2. If such a
determination is made, the Indemnitee shall reimburse the Company for any such
amounts theretofore paid by the Company.
     10. Remedies of the Indemnitee in Cases of Determination not to Indemnify
or to Advance Expenses. In the event that a determination is made that the
Indemnitee is not entitled to indemnification hereunder or if the payment has
not been timely made following a determination of entitlement to indemnification
pursuant to Section 7, or if Expenses are not advanced pursuant to Section 9,
the Indemnitee shall be entitled to a final adjudication by an arbitral tribunal
appointed in accordance with Section 25(b). Such proceeding shall be made de
novo, and the Indemnitee shall not be prejudiced by reason of a determination
(if so made) that the Indemnitee is not entitled to indemnification or
advancement of Expenses. If a determination is made pursuant to the terms of
Section 7 hereof that the Indemnitee is entitled to indemnification, the Company
shall in the absence of any new evidence or facts be bound by such determination
and shall be precluded from asserting that such determination has not been made
or that the procedure by which such determination was made is not valid, binding
and enforceable. If the arbitral tribunal shall determine that the Indemnitee is
entitled to any indemnification hereunder, the Company shall pay all reasonable
Expenses actually incurred by the Indemnitee in connection with such
adjudication (including, but not limited to, any appellate proceedings).
     11. Notification and Defense of Claim. Promptly after receipt by the
Indemnitee of notice of the commencement of any action, suit, investigation or
proceeding, the Indemnitee will, if a claim in respect thereof is to be made
against the Company under this Agreement, notify the

-6-



--------------------------------------------------------------------------------



 



Company in writing of the commencement thereof; but the omission to so notify
the Company will not relieve the Company from any liability that it may have to
the Indemnitee otherwise than under this Agreement or otherwise, except to the
extent that the Company may suffer material prejudice by reason of such failure.
Notwithstanding any other provision of this Agreement, with respect to any such
action, suit, investigation or proceeding as to which the Indemnitee gives
notice to the Company of the commencement thereof:
     (a) The Company will be entitled to participate therein at its own expense.
     (b) Except as otherwise provided in this Section 11(b), to the extent that
it may wish, the Company, jointly with any other indemnifying party similarly
notified, shall be entitled to assume the defense thereof with counsel
reasonably satisfactory to the Indemnitee. After notice from the Company to the
Indemnitee of its election to so assume the defense thereof, the Company shall
not be liable to the Indemnitee under this Agreement for any legal or other
Expenses subsequently incurred by the Indemnitee in connection with the defense
thereof other than reasonable costs of investigation or as otherwise provided
below. The Indemnitee shall have the right to employ the Indemnitee’s own
counsel in such action or lawsuit, but the fees and Expenses of such counsel
incurred after notice from the Company of its assumption of the defense thereof
shall be at the expense of the Indemnitee unless (i) the employment of counsel
by the Indemnitee has been authorized by the Company, (ii) the Indemnitee shall
have reasonably concluded that there may be a conflict of interest between the
Company and the Indemnitee in the conduct of the defense of such action and such
determination by the Indemnitee shall be supported by an opinion of counsel,
which opinion shall be reasonably acceptable to the Company, or (iii) the
Company shall not in fact have employed counsel to assume the defense of the
action, in each of which cases the fees and Expenses of counsel shall be at the
expense of the Company. The Company shall not be entitled to assume the defense
of any action, suit, investigation or proceeding brought by or on behalf of the
Company or as to which the Indemnitee shall have reached the conclusion provided
for in clause (ii) above.
     (c) The Company shall not be liable to indemnify the Indemnitee under this
Agreement for any amounts paid in settlement of any action, suit, investigation
or proceeding effected without its written consent, which consent shall not be
unreasonably withheld. The Company shall not be required to obtain the consent
of the Indemnitee to settle any action, suit, investigation or proceeding which
the Company has undertaken to defend if the Company assumes full and sole
responsibility for such settlement and such settlement grants the Indemnitee a
complete and unqualified release in respect of any potential liability.
     (d) If, at the time of the receipt of a notice of a claim pursuant to this
Section 11, the Company has director and officer liability insurance in effect,
the Company shall give prompt notice of the commencement of such proceeding to
the insurers in accordance with the procedures set forth in the respective
policies.

-7-



--------------------------------------------------------------------------------



 



The Company shall thereafter take all necessary or desirable action to cause
such insurers to pay, on behalf of the Indemnitee, all amounts payable as a
result of such proceeding in accordance with the terms of the policies.
     12. Other Right to Indemnification. The rights of indemnification and
advancement of Expenses as provided by this Agreement shall not be deemed
exclusive of any other rights to which the Indemnitee may at any time be
entitled under applicable law, the Articles, any agreement, a vote of
shareholders of the Company or a resolution of directors of the Company, or
otherwise.
     13. Director and Officer Liability Insurance. The Company shall maintain
directors’ and officers’ liability insurance for so long as the Indemnitee’s
services are covered hereunder, provided and to the extent that such insurance
is available on a commercially reasonable basis. In the event the Company
maintains directors’ and officers’ liability insurance, the Indemnitee shall be
named as an insured in such manner as to provide the Indemnitee the same rights
and benefits as are accorded to the most favorably insured of the Company’s
officers or directors. However, the Company agrees that the provisions hereof
shall remain in effect regardless of whether liability or other insurance
coverage is at any time obtained or retained by the Company, except that any
payments made to, or on behalf of, the Indemnitee under an insurance policy
shall reduce the obligations of the Company hereunder.
     14. Attorney’s Fees and Other Expenses to Enforce Agreement. In the event
that the Indemnitee is subject to or intervenes in any action, suit,
investigation or proceeding in which the validity or enforceability of this
Agreement is at issue or seeks an adjudication or award in arbitration to
enforce the Indemnitee’s rights under, or to recover damages for breach of, this
Agreement the Indemnitee, if he/she prevails in whole or in part in such action,
shall be entitled to recover from the Company and shall be indemnified by the
Company against any actual expenses for attorneys’ fees and disbursements
reasonably incurred by the Indemnitee unless an arbitral tribunal determines
that any of the material assertions made by the Indemnitee in such proceeding
was not made in good faith or was frivolous.
     15. Effective Date. The provisions of this Agreement shall cover claims,
actions, suits, investigations or proceedings whether now pending or hereafter
commenced and shall be retroactive to cover acts or omissions or alleged acts or
omissions which heretofore have taken place. The Company shall be liable under
this Agreement, pursuant to Sections 3 and 4 hereof, for all acts of the
Indemnitee while serving as a director and/or officer, notwithstanding the
termination of the Indemnitee’s service, if such act was performed or omitted to
be performed during the term of the Indemnitee’s service to the Company.
     16. Duration of Agreement. This Agreement shall survive and continue even
though the Indemnitee may have terminated his/her service as a director,
officer, employee, agent or fiduciary of the Company or as a director, officer,
employee, agent or fiduciary of any other entity, including, but not limited to,
another corporation, partnership, limited liability company, employee benefit
plan, joint venture, trust or other enterprise or by reason of any act or
omission by the Indemnitee in any such capacity. This Agreement shall be binding
upon the Company and its successors and assigns, including, without limitation,
any company or other entity which may have acquired all or substantially all of
the Company’s assets or business or

-8-



--------------------------------------------------------------------------------



 



into which the Company may be consolidated or merged, and shall inure to the
benefit of the Indemnitee and his/her successors, assigns, heirs, devisees,
executors, administrators or other legal representations. The Company shall
require any successor or assignee (whether direct or indirect, by purchase,
merger, consolidation or otherwise) to all or substantially all of the business
and/or assets of the Company, by written agreement in form and substance
reasonably satisfactory to the Company and the Indemnitee, expressly to assume
and agree to perform this Agreement in the same manner and to the same extent
that the Company would be required to perform if no such succession or
assignment had taken place.
     17. Guaranty. To the extent that the Company is unable to provide the
indemnification and/or the payment of Expenses to Indemnitee due hereunder, AWAC
hereby agrees to assume such obligations, subject to the terms and conditions of
this Agreement and any other defenses in law or equity that the Company may
have. Should AWAC provide such indemnification and/or the payment of Expenses to
Indemnitee under this Agreement, the Indemnitee hereby agrees that it shall
reimburse or repay AWAC to the same extent that the Indemnitee would otherwise
be required to reimburse or repay to the Company under the terms hereof.
     18. Disclosure of Payments. Except as expressly required by any federal or
state securities laws or other federal or state law, neither party shall
disclose any payments under this Agreement unless prior approval of the other
party is obtained.
     19. Severability. If any provision or provisions of this Agreement shall be
held invalid, illegal or unenforceable for any reason whatsoever, (a) the
validity, legality and enforceability of the remaining provisions of this
Agreement (including, but not limited to, all portions of any Sections of this
Agreement containing any such provision held to be invalid, illegal or
unenforceable) shall not in any way be affected or impaired thereby and (b) to
the fullest extent possible, the provisions of this Agreement (including, but
not limited to, all portions of any paragraph of this Agreement containing any
such provision held to be invalid, illegal or unenforceable, that are not
themselves invalid, illegal or unenforceable) shall be construed so as to give
effect to the intent manifest by the provision held invalid, illegal or
unenforceable.
     20. Counterparts. This Agreement may be executed in one or more
counterparts, each of which shall for all purposes be deemed to be an original
but all of which together shall constitute one and the same Agreement.
     21. Captions. The captions and headings used in this Agreement are inserted
for convenience only and shall not be deemed to constitute part of this
Agreement or to affect the construction thereof.
     22. Definitions. For purposes of this Agreement:
     (a) “Change in Control” shall mean a change in control of the Company
occurring after the date hereof of a nature that would be required to be
reported in response to Item 6(e) of Schedule 14A of Regulation 14A (or in
response to any similar item on any similar schedule or form) promulgated under

-9-



--------------------------------------------------------------------------------



 



the Act, whether or not the Company is then subject to such reporting
requirement; provided, however, that, without limitation, a Change in Control
shall include: (i) the acquisition (other than from the Company) after the date
hereof by any person, entity or “group” within the meaning of Section 13(d)(3)
or 14(d)(2) of the Act (excluding, for this purpose, the Company or its
subsidiaries, any employee benefit plan of the Company or its subsidiaries which
acquires beneficial ownership of voting securities of the Company, and any
qualified institutional investor who meets the requirements of Rule 13d-1(b)(1)
promulgated under the Act) of beneficial ownership (within the meaning of
Rule 13d-3 promulgated under the Act), of 20% or more of either the
then-outstanding shares of common stock or the combined voting power of the
Company’s then-outstanding capital stock entitled to vote generally in the
election of directors; (ii) individuals who, as of the date hereof, constitute
the Board of Directors (the “Incumbent Board”) ceasing for any reason to
constitute at least a majority of the Board of Directors, provided that any
person becoming a director subsequent to the date hereof whose election, or
nomination for election by the Company’s shareholders was approved by a vote of
at least a majority of the directors then comprising the Incumbent Board (other
than an election or nomination of an individual whose initial assumption of
office is in connection with an actual or threatened election contest relating
to the election of the directors of the Company) shall be, for purposes of this
Agreement, considered as though such person were a member of the Incumbent
Board; or (iii) approval by the shareholders of the Company of (A) a
reorganization, merger, amalgamation or consolidation, in each case, with
respect to which persons who were the shareholders of the Company immediately
prior to such reorganization, merger, or consolidation do not, immediately
thereafter, own more than 75% of the combined voting power entitled to vote
generally in the election of directors of the reorganized, merged, amalgamated,
consolidated or other surviving company’s then-outstanding voting securities,
(B) a liquidation or dissolution of the Company, or (C) the sale of all or
substantially all of the assets of the Company.
     (b) “Disinterested Director” shall mean a director of the Company who is
not or was not a party to the action, suit, investigation or proceeding in
respect of which indemnification is being sought by the Indemnitee.
     (c) “Expenses” shall include all attorneys’ fees, retainers, court costs,
transcript costs, fees of experts, witness fees, travel expenses, duplicating
costs, printing and binding costs, telephone charges, postage, delivery service
fees and all other disbursements or expenses incurred in connection with
prosecuting, defending, preparing to prosecute or defend, investigating or being
or preparing to be a witness in any threatened, pending or completed action,
suit, investigation or proceeding, whether civil, criminal, administrative or
investigative in nature.
     (d) “Independent Counsel” shall mean a law firm or a member of a law firm
specializing in Swiss corporate law and who is authorized to practice law in
Switzerland and who neither is presently nor in the past five years has been

-10-



--------------------------------------------------------------------------------



 



retained to represent (i) the Company or the Indemnitee in any matter material
to either such party or (ii) any other party to the action, suit, investigation
or proceeding giving rise to a claim for indemnification or advancement of
Expenses hereunder. Notwithstanding the foregoing, the term “Independent
Counsel” shall not include any person who, under the applicable standards of
professional conduct then prevailing, would have a conflict of interest in
representing either the Company or the Indemnitee in an action to determine the
Indemnitee’s right to indemnification under this Agreement.
     23. Entire Agreement, Modification and Waiver. This Agreement constitutes
the entire agreement and understanding of the parties hereto regarding the
subject matter hereof, and no supplement, modification or amendment of this
Agreement (including any amendment of this Section 23) shall be binding unless
executed in writing by the parties hereto. No waiver of any of the provisions of
this Agreement shall be deemed or shall constitute a waiver of any other
provisions hereof (whether or not similar) nor shall such waiver constitute a
continuing waiver. No supplement, modification or amendment of this Agreement
shall limit or restrict any right of the Indemnitee under this Agreement in
respect of any act or omission of the Indemnitee prior to the effective date of
such supplement, modification or amendment unless expressly provided therein.
     24. Notices. All notices, requests, demands or other communications
hereunder shall be in writing and shall be deemed to have been duly given if
(i) delivered by hand with receipt acknowledged by the party to whom said notice
or other communication shall have been directed, (ii) mailed by certified or
registered mail, return receipt requested with postage prepaid, on the date
shown on the return receipt or (iii) delivered by facsimile transmission on the
date shown on the facsimile machine report:

  (a)   If to the Indemnitee, to:                                   
                
                                          
                                                (b)   If to the Company, to:    
    Allied World Assurance Company Holdings, AG
27 Richmond Road
Pembroke, Bermuda HM08
Attention: General Counsel

or to such other address as may be furnished to the Indemnitee by the Company or
to the Company by the Indemnitee, as the case may be.

-11-



--------------------------------------------------------------------------------



 



     25. Governing Law; Arbitration.
     (a) The parties hereto agree that this Agreement shall be governed by, and
construed in accordance with, the substantive laws of Switzerland.
     (b) Any dispute, controversy or claim arising out of, in connection with or
relating to this Agreement, or the breach thereof, shall be settled, to the
exclusion of the ordinary courts, by arbitration administered by the Swiss
Chamber of Commerce in accordance with the Swiss Rules of International
Arbitration in force on the date when the notice of arbitration is submitted in
accordance with the aforementioned Rules. The number of arbitrators shall be
three. The seat of the arbitration shall be New York City, New York, United
States of America. The arbitral proceedings shall be conducted in the English
language.

-12-



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties hereto have executed this Agreement on the
day and year first above written.

            ALLIED WORLD ASSURANCE COMPANY HOLDINGS, AG
      By:         Name:         Title:           ALLIED WORLD ASSURANCE COMPANY,
LTD
      By:         Name:         Title:           INDEMNITEE
      By:         Name:                 ACCEPTED AND AGREED,
as to the eighth recital hereto

ALLIED WORLD ASSURANCE COMPANY HOLDINGS, LTD
      By:         Name:         Title:        

 